Title: From Thomas Jefferson to the Commissioners of the Specific Tax for Albemarle County, 26 June 1780
From: Jefferson, Thomas
To: Commissioners of the Specific Tax


To the Commissioners of the Money Tax

Gentlemen
In Council June 26. 1780

You are hereby appointed Commissioners for the purpose of carrying into execution in the county of Albemarle the act of the present session of Assembly, for procuring a supply of provisions, and other necessaries for the use of the army.—Your duties are so clearly defined in the act, that inclosing you a copy, little need be added by me. We shall desire from your county all the articles enumerated in the act, except wheat of the present harvest to be stored by you the salted meats at Richmond the other articles at the barracks in Albemarle.
Be assured that the necessities which have led your representatives to this measure were such as left no alternative. Recent events have required that an army should be formed in the south. Our northern forces are still as necessary as ever. Both must be fed, and are and will be suffering until supplies can be sent. You are not uninformed that an unfortunate combination of circumstances rendered it impracticable to lay in sufficient stores of provisions at the proper season of the year. I trust therefore, with confidence, that every person within your county will cheerfully contribute all the provisions he can possibly spare; and as none can better judge than each man for his own family what is necessary for their subsistence of the stock he has on hand, and what other resources he can call in to its aid; so I rely that the purposes of your appointment cannot be better fulfilled than by referring, as far as you think the law will permit, to every man’s sense of the publick necessities, the amount of his contributions. The prices offered are generous; and with the free spirited whig there is no doubt but his voluntary oblations will be made on the largest scale his circumstances will admit; and they will be the more acceptable, as they will be voluntary. The compulsions of the law seem to have been provided for those only who require compulsion. No doubt you will apply it as the law intended. There are few, who living on their own farms, or convenient to markets, have not resources sufficient to subsist their families, should they spare even the whole of their salted provisions; and he must calculate miserably, even for the purposes of luxury, who can propose for the present  to spread his own table with superfluities, while your hands are extended to receive and administer them to a starving army, which, without his utmost exertions, must disband for want of food, and leave him to that torrent of exile, oppression, and massacre which has overwhelmed those parts of our continent exposed to the progress of the enemy. As great supplies are wanting from them, so equal dispatch is necessary from you. It is not future want merely we are endeavouring to guard against, but to satisfy the present hunger of our soldiers. I must charge you then, to lose not a moment in the execution of your commission. Reflect that every movement of yours will satisfy the cravings of a certain number of those men, who, devoting their lives and labours to your protection, ask but to be fed and clothed, and to see their country free. Proper means will be provided to receive and to carry to them, whatever you collect at the place of delivery prescribed, and as fast as you collect it. Be punctual also in returning to me monthly, as the law requires, the articles and quantities you shall have received, and where they are stored, that as soon as a sufficiency is collected I may remove the pressure of the present call. As it may be necessary for the sake of dispatch that you should separate in the execution of your commission, you are hereby authorized to proceed jointly or severally; but when you act separately, it will be expected that you shall conform to any rules which shall have been jointly agreed on; and that if any person should think himself aggrieved by the act of a member proceeding separately, you shall have power jointly to redress such grievance. The articles which you shall collect and convey, must be delivered where herein before directed the salted meats to a continental quarter master, the other articles to the quarter master, forage master, or commissary at the barracks in such proportions as the commanding officer there shall direct, taking receipts for the same for the purpose of final settlement. I am, Gentlemen, Your most Obedient, And most humble servant,

Th: Jefferson

